Citation Nr: 1127909	
Decision Date: 07/26/11    Archive Date: 08/02/11

DOCKET NO.  07-40 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for a psychiatric disorder, variously classified.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 

INTRODUCTION

The Veteran had active service from February 1980 to April 1996.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs Regional Office (RO) in Columbia, South Carolina, denying the claim currently on appeal.  This matter is now being handled by the RO in Reno, Nevada.  This claim was previously remanded by the Board in December 2009 for additional evidentiary development.  


FINDING OF FACT

The Veteran's psychiatric disability, which existed prior to service, was permanently worsened during service.  


CONCLUSION OF LAW

A preexisting psychiatric disability was aggravated during service.  38 U.S.C.A. §§ 1110, 1131, 1154, 1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the Veteran's claims on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  In addition, a preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during service unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)).  Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  

Facts and Analysis

The Veteran contends that she is entitled to service connection for a psychiatric disorder.  Specifically, it is the Veteran's contention that she suffered from psychiatric problems prior to her service and that this condition was permanently worsened as a result of her active duty.  Having reviewed the evidence of record, the Board finds that the evidence is at least in equipoise.  As such, affording the Veteran the full benefit of the doubt, the Board finds that service connection for a psychiatric disorder is warranted.  When a veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran's service treatment records do not demonstrate that she suffered from a chronic psychiatric disability during her active service.  According to her November 1979 enlistment examination, the Veteran either did or did not have a history of depression or excessive worry.  According to her report of medical history associated with this examination, the Veteran appears to have checked both yes and no to this inquiry.  It appears that she originally selected "yes" and later changed her response to "no."  However, this is not entirely clear.  Nonetheless, according to a May 1981 treatment record, the Veteran did report having difficulty developing close interpersonal relationships since childhood.  She also reported growing up in a family broken by divorce with a father who was an alcoholic.  According to another May 1981 psychology note, the Veteran reported being raped at the age of 13 but her mother did not believe her.  She also indicated that since then she did not like sex.  It was also noted that she had previous suicidal ideations, but at present, she did not have these thoughts.  

Subsequent service treatment records do not reflect that the Veteran continued to seek psychiatric treatment in service, and the Veteran consistently denied having, or ever having had, symptoms such as depression or excessive worries in her reports of medical history associated with her in-service examinations.  Psychiatric evaluations were also interpreted to be normal during these examinations.  Personnel records also reflect that the Veteran was a good soldier without disciplinary problems.  As such, it is not clear that the Veteran in fact suffered from chronic psychiatric symptomatology during military service.  

Post-service treatment records demonstrate that the Veteran was diagnosed with psychiatric disabilities following her separation from active duty.  According to a March 2001 private treatment record, the Veteran was diagnosed with major depressive disorder, possible bipolar disorder, and a possible mood disorder due to general medical conditions.  The Veteran reported having no joy or excitement in her life aside from her son and that she had felt this way for the past year.  She reported that she never suffered from this problem before then.  However, she did describe what were interpreted to be possible hypomanic episodes.  It was noted that the Veteran had been having these for years and that one example of her behavior associated with these episodes involved her going AWOL while in the navy.  She said that she was feeling stressed and decided to take a drive for a few days.  

The Veteran was afforded a VA examination in June 2010.  The examiner noted reviewing the Veteran's claims file.  During the examination, the Veteran reported that her problems first began during her teens and that she was a runaway child having problems with her family.  The examiner concluded that the Veteran presently suffered from bipolar disorder, panic attacks and polysubstance abuse.  The examiner opined that the Veteran's panic attacks were service-related and that while her psychiatric symptoms began in her teens, they were significantly worsened by active service.  

The Veteran was afforded an additional VA examination in March 2011.  The Veteran reported having panic attacks that first started in 1980.  She reported that he attacks were less frequent now as she was not working and spent most of her time with just her husband.  The examiner diagnosed the Veteran with bipolar disorder and a panic disorder without agoraphobia.  The examiner reiterated that the Veteran reported that her problems began when she was a teenager and that she reported to the previous VA examiner that she was a runaway.  The Veteran also indicated during the March 2011 VA examination that she was abused as a child.  The examiner opined that the Veteran's symptoms did in fact become worse during service.  The examiner based this opinion on the Veteran's increased panic attacks and her subjective report of worsening symptoms.  The Veteran also reported during this examination being raped during service, and according to the VA examiner, this likely triggered memories of childhood trauma.  As such, the examiner concluded that it was highly likely that the Veteran's bipolar disorder and panic disorder were worsened as a result of service.  The examiner noted that there was no pre-service baseline to compare the Veteran's post-service psychiatric symptoms to, aside from her own reports.  

In addition to the medical evidence outlined above, the Veteran provided testimony at a hearing in May 2009.  The Veteran reported having problems with depression since her childhood.  The Veteran also reported an increase in her alcohol consumption following an in-service sexual assault.  

In light of the above evidence, the Board finds that the evidence of record is at least in equipoise, and when affording the Veteran the full benefit of the doubt, she is entitled to service connection for a psychiatric disorder.  The Veteran has been afforded two VA examinations by two different psychiatrists.  Both psychiatrists concluded that the Veteran suffered from a psychiatric disorder that was permanently worsened as a result of her active service.  Neither examiner found the Veteran's statements to lack credibility and the record contains no credible evidence to contradict the findings of these medical professionals.  Furthermore, while there is no evidence of chronic psychiatric symptomatology during active service, the Veteran clearly reported suffering from such problems prior to service during her May 1981 in-service treatment.  She also reported suffering from a sexual assault as a child, and according to a March 2001 private treatment record that was prepared approximately five years before the Veteran filed a claim seeking service connection for a psychiatric disorder, she did experience behavioral problems on at least one occasion during service.  Therefore, weighing this evidence against the absence of evidence to the contrary, the Board finds that service connection for a psychiatric disorder is warranted.  

Having afforded the Veteran the full benefit of the doubt, the Board finds that she is entitled to service connection for a psychiatric disorder.  As such, the claim is granted.  


ORDER

Service connection for a psychiatric disorder is granted.  



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


